Citation Nr: 0029743	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  00-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for a recurrent ganglion cyst of the dorsum of the right 
foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to May 1992.  

The appeal arises from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting service connection and 
assigning a 10 percent rating for residuals of ganglionectomy 
of the right foot.  While the Board notes this 
characterization of the disorder under appeal, based on the 
recurrent nature of the ganglion cyst as evidenced by the 
veteran's medical record, its location on the right foot, and 
the findings and diagnosis of the VA examiner in July 1999, 
the Board finds that the more appropriate characterization is 
that as stated in the Issue portion of this decision, above.  

In the course of her appeal, the veteran testified before a 
hearing officer at the RO in July 2000.  A transcript of that 
hearing is contained in the claims folder.  

The Board notes that the veteran filed a motion for her 
appeal to be advanced on the docket.  That motion has been 
granted on November 2, 2000.  

The claims folder was transferred from the RO in Winston-
Salem, North Carolina, to the RO in Columbia, South Carolina, 
based on the veteran's notification in April 1999 of her move 
to that state. 


FINDING OF FACT

For the entire period beginning on the June 1, 1992 effective 
date of service connection, the veteran's recurrent ganglion 
cyst of the dorsum of the right foot has been productive of 
severe foot disability. 



CONCLUSION OF LAW

The requirements for a rating of 30 percent, but no more, are 
met for recurrent ganglion cyst of the dorsum of the right 
foot for the entire appeal period, beginning on the effective 
date of service connection, June 1, 1992.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.7, 4.20, 4.71a, 
Diagnostic Code 5284 (1999);
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records contain several records of treatment 
for a ganglion cyst at the dorsum of the right foot, 
beginning in July 1988, when one milliliter of viscous yellow 
jelly was aspirated from the vicinity of the cyst. 

In November 1991 the veteran underwent surgery for removal of 
the ganglion cyst at the dorsum of the right foot.  The cyst 
was noted to have been repeatedly aspirated with recurrence.  
The cyst was pressing on a nerve and causing paresthesias 
into the first web space of the right foot and numbness in 
the region.  Surgically, a large ganglion between a nickel 
and a quarter in size was found and removed, but its stalk 
was lost at the base, with the surgeon unable to adequately 
penetrate the ligamentous complex to completely remove it.  
The surgeon accordingly noted the possibility of recurrence. 

In April 1992 the veteran was treated for recurrence of the 
ganglion cyst at the dorsum of the right foot.  Synovial 
fluid was aspirated from the region. 
 
The veteran's April 1992 service separation examination 
report noted that the veteran had a ganglion cyst on the 
dorsum of the right foot.  

In July 1999 the veteran underwent VA examination for 
disorders including of her right foot.  It was noted that she 
began having symptoms of a ganglion in the dorsum of the 
right foot in 1989, with surgery in 1991.  She reported that 
symptoms resolved for one year following the 1991 surgery, 
but a needle aspiration of the cyst was required in 1992, 
again with resolution of symptoms.  She reported that the 
symptoms had since returned.  She complained that the 
affected area was always flared and sore, with only short-
term relief attained by elevating the foot.  She reported 
that it interfered with her walking.  She had worked as a 
store manager for the past year.  The examiner observed that 
veteran was unable to press down with her foot.  She instead 
hobbled, using a cane for balance and walking with an obvious 
limp to the right.  There was pain and tenderness at the 
dorsum of her right foot.  Range of the right foot was normal 
with the exception of limitation of ankle dorsiflexion to 30 
degrees, compared to normal dorsiflexion to 45 degrees on the 
left.  Sensory function to pain and light touch was intact.  
Gait was stiff, and balance and coordination was fair with 
drift to the right.  Deep tendon reflexes were 2+ left and 
right.  The examiner diagnosed, in pertinent part, recurrent 
ganglion cyst of the dorsum of the right foot.  

July 1999 VA X-rays of the feet and ankles in anterior-
posterior, lateral, and oblique views showed no evidence of 
fractures or dislocations, with joint spaces well preserved.  
The examiner assessed unremarkable feet and ankles 
bilaterally.
 
In a September 1999 statement the veteran informed that she 
had reduced functioning of her right foot due to swelling and 
tenderness resulting from residuals of a ganglionectomy, with 
occasional inability to walk on that foot correctly due to 
soreness/pressure and swelling.  She added that she had to 
use very soft shoes that were open on top to avoid 
aggravating the condition.  She stated that the foot remained 
sore and swollen all the time, more so when she stood on it 
for a long time.  

At a July 2000 hearing before a hearing officer at the RO, 
the veteran testified that she had recurrent significant 
soreness and swelling of a cyst of her right foot 
approximately twice per week as a residual of the right 
ganglionectomy.  She added that with these recurrences she 
often had to elevate the foot with pillows and apply heat 
when lying down.  She testified that due to the condition she 
also could not wear shoes with heels, shoes with laces across 
the top, clogs, or boots.  She testified that when standing 
for long periods she had to shift weight to the other foot to 
give the right foot some rest and thereby alleviate the 
condition somewhat.  She testified that she had lost two jobs 
as a security officer due to the condition because she could 
not wear boots and she could not stand for long periods.  She 
testified that she had now lost her job and her home and was 
nearly homeless and living with relatives.  She added that 
she was turned down for vocational rehabilitation.  She 
testified that she was not currently being treated for the 
right foot residuals, but that last year in July she had been 
examined for the condition by the VA.  

The Board notes that the RO has rated the veteran's residuals 
of ganglionectomy of the right foot by analogy to 
metatarsalgia (Morton's disease).  Under the applicable 
Diagnostic Code for metatarsalgia, only a 10 percent 
schedular rating is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (1999).  However, in light of the 
recurrent nature of the veteran's ganglion cyst and the 
impairment of regular ambulation due to poor weight bearing 
on the foot with hobbling despite use of a cane, as found by 
the July 1999 VA examiner, the Board finds that a better 
disability rating analogy is Diagnostic Code 5284.  This Code 
is applicable to foot injuries and is analogous to foot 
disability in general, whether resulting from disease or 
injury.  

Under this Diagnostic Code a 10 percent rating may be 
assigned for moderate foot disability, a 20 percent rating 
may be assigned for moderately severe foot disability, and a 
30 percent rating may be assigned for severe foot disability.  
The clinical findings on the July 1999 VA examination, the 
medical history and the veteran's hearing testimony are all 
demonstrative of severe right foot disability.  A 30 percent 
rating is warranted under Diagnostic Code 5284.  A 40 percent 
rating, however, is not warranted for the right foot disorder 
because it is not productive of complete loss of use of the 
right foot.  See 38 C.F.R. § 4.63, Diagnostic Code 5167. 

The Board has reviewed the entire record and finds that the 
30 percent rating assigned by virtue of this decision for 
recurrent ganglion cyst of the dorsum of the right foot 
reflects the most disabling this disorder has been since the 
veteran was discharged from service and filed her claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

A 30 percent initial evaluation, but no more, is granted for 
recurrent ganglion cyst of the dorsum of the right foot, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 6 -


- 1 -


